Citation Nr: 1132084	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  06-38 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for lumbar spine degenerative disc disease with right leg radiculopathy.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from March 1976 to July 1978.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Louisville, Kentucky, VA Regional Office (RO).

This case has previously come before the Board.  In November 2008, the matter was remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Veteran was afforded a hearing at the RO in April 2007.  In addition, he testified before the undersigned Veterans Law Judge in Washington, D.C., via videoconference in September 2008.  A transcript of each of the hearings has been associated with the claims file.  


FINDING OF FACT

There is competent evidence tends to establish lumbar spine degenerative disc disease with right leg radiculopathy is attributable to service. 


CONCLUSION OF LAW

Lumbar spine degenerative disc disease with right leg radiculopathy was incurred in active service.  38 U.S.C.A. § 1131 (West. 2002 & Supp. 2009); 38 C.F.R. §3.303 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. § 3.303 (2010).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2010).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2009); 38 C.F.R. § 3.304(b) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts entitlement to service connection for lumbar spine degenerative disc disease with right leg radiculopathy.  Having considered the evidence, a finding in favor of service connection is supportable.  

The October 1975 service entrance examination report shows the spine and musculoskeletal system were normal, no back disorder was noted, and the Board finds the Veteran is entitled to the presumption of soundness at service entrance.  In addition, service treatment records reflect complaints of persistent, severe, low back pain after falling off bleachers in May 1977, and the diagnosis was lumbosacral strain.  Inpatient records, dated in June 1977 and July 1977, note an onset of back pain after falling three feet from a platform and landing on the back, and the assessment was lumbar strain.  It was noted that pain was localized in the mid-lumbar area, with inability to sit or stand.  On the accompanying medical history to the June 1978 separation examination report, the Veteran indicated that he had recurrent low back pain and noted he had been a "back patient."  

The April 2010 VA examiner attributed the Veteran's back disability to years and years of wear and tear, and while one specific incident was not identified, the in-serivce evidence represents a portion of the wear and tear to which the lumbar spine degenerative disc disease with right leg radiculopathy has been attributed.  The Board notes that while the June 2007 VA examiner opined that it was not possible to state with certainty whether the lumbar spine disability was related to the documented in-service manifestations or whether it was related to post-service activities, when the assembled evidence is in equipoise, a finding in favor of the claim is supportable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A determination in this case requires competent evidence.  The Veteran is competent to report his symptoms, and service treatment records document relevant in-service complaints and findings.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board further notes that in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.

In addition to the documented in-service back injuries and manifestations noted at separation, the Veteran provided credible sworn testimony to the effect that he continued to experience back pain after service and had to quit the first job after service, as well as jobs thereafter, due to the heavy lifting requirements.  Transcript at 2-3 (2008).  Such is not inconsistent with the history noted on VA examination in February 2007, and VA treatment records, dated in 2002, reflect relevant back symptoms.  

In this case, there are documented in-service manifestations of wear and tear on the back and a competent opinion attributing lumbar spine degenerative disc disease with right leg radiculopathy to relevant in-service manifestations.  Having resolved all doubt in the Veteran's favor, a finding in favor of service connection is supportable.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted. 


ORDER

Service connection for lumbar spine degenerative disc disease with right leg radiculopathy is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


